Citation Nr: 0731580	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the veteran's service connected 
psoriasis.

2.  Entitlement to service connection for bronchitis, to 
include as secondary to the veteran's service connected 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2007, the undersign Veterans Law Judge 
conducted a hearing regarding the issues on appeal.

The issue of entitlement to service connection for 
bronchitis, to include as secondary to the veteran's service 
connected psoriasis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence of record creates a reasonable doubt as to 
whether diabetes mellitus is proximately due to steroid 
treatment for service connected psoriasis.


CONCLUSION OF LAW

The requirements for secondary service connection for 
diabetes mellitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1131.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Secondary service connection claims are 
separate and distinct from direct service connection claims.  
Harder v. Brown, 5 Vet. App. 183 (1993).

In claims for benefits, VA shall consider all lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (stating that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In November 1999, the veteran was granted service connection 
for psoriasis.  The claim's file contains several notations 
relating the veteran's diabetes mellitus to his psoriasis.  
An August 2005 VA examiner opined that the diabetes was not 
caused by the steroid treatment for psoriasis but was 
aggravated by the treatment.  In November 2006, a VA 
Endocrinologist stated that "[i]t is more likely than not 
that the type 2 diabetes is related to the use of steroids 
for [psoriasis]."  Finally, the March 2007 VA examiner 
opined that diabetes mellitus is secondary to the cortisone 
treatment for the psoriasis. 

Accordingly, the Board finds that the veteran's diabetes 
mellitus is proximately due to the service connected 
psoriasis, and service connection is warranted.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development should not be considered prejudicial.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

The veteran asserts that his bronchitis is related to his 
service connected psoriasis.  As stated, entitlement to 
service connection on a secondary basis can be established if 
the disability is either caused or aggravated by a service 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The March 2007 VA examiner opined that the 
veteran's lung condition is secondary to the cortisone 
treatment for psoriasis.  The veteran has interchangeably 
argued service connection for bronchitis and asthma.  
However, the VA examiner did not distinguish a specific lung 
disability in his opinion.  Therefore, an additional VA 
examination is required to make a decision on the claim.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for a pulmonary 
examination in order to ascertain the nature of his 
lung disabilities.  The claim's folder and a copy 
of this remand should be made available to the 
examiner for review.  The examiner should identify 
all lung disabilities from which the veteran 
suffers and provide an opinion as to whether it is 
at least as likely as not (50 percent probability 
or more) that any of those disabilities were caused 
by or were otherwise aggravated by the service 
connected psoriasis.  All findings and conclusions 
should be affirmatively stated and explained, and a 
complete rationale for any opinion expressed should 
be included in the examination report.  

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


